Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-8, 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A) — the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

configured to” or “so that’: and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AlIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Such claim limitations are: “computing device” and “processor” in claim 28.
However, in paragraph [0140] of the specification, “processor” may refer to a “controller” which may not require hardware structure.  In the event that processor is a mere software controller, computing device comprising the processor may refer to a software concept rather than a hardware structure. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-8, 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 
In January 2019, the U.S. Patent and Trademark Office (USPTO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed. Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or

2019 Revised Guidance, 84 Fed. Reg. at 52-56.
2019 Revised Guidance, Step 1
	Claims 1-8, 21-32 recite a series of step, thus it is process.
	Claims 21-27 recite a non-transitory computer readable storage medium including functions of the medium, thus it is an article of manufacture.
Claims 28-32 recites a computing device.  However, on page 41, paragraph [0145], the specification teaches “the present disclosure contemplates that hardware and/or software element can be provided”.  On page 42, paragraph [0148], the specification teaches “Various aspects of the described embodiments can be implemented by software”.  It appears that the computing device may refer to a software user interface that allows users to input information and displays output on an application screen which fail to fit any eligible patentable category.  The term “hardware” to specify “processor” on line 2 is suggested to be used for the purpose of clarifying the computing device comprising hardware element to constitute a hardware device.
2019 Revised Guidance, Step 2A Prong One
	Apart from the “non-transitory computer readable storage medium”, “processor”, “computing device” and “storage service”, independent claims 1, 21, 28 recite limitations which are drawn to the abstract idea of a mental process.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a 
SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").
	Claims 1, 21, 28 recite “generating a share pool in a partition of the storage service, the share pool including one or more stub files; removing a number of stub files from the share pool in response to a request to generate a number of clones of the shared file, wherein the number of stub files is equal to the number of clones of the shared file; sharing the number of clones of the shared file with a number of users of the storage service; and in response to identifying that the number of stub files in the share pool satisfies a threshold value; generating additional stub files to replenish the share pool.”  Claims 6 and 26 recites “creating the number of clones of the file from the number of stub files comprises: for each stub file in the number of stub files: moving the stub file from a first location in the partition of the storage service to a second location in the partition of the storage service; changing a file name for the stub file; and copying content related to the file into the stub file to create the clone of the file from the stub file.”
Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information.  For example, a human or user can collect data on a paper as share pool including stub files, remove or delete the files in response to a request orally and duplicate the files as clones, other users or a number of users can share the files, provides a threshold value on human mind when the number of files reaches 
	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.
2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
	Here, claim 1 recites a series of steps but without being tied with any particular machine.  
Under Bilski, "[a] claimed process is surely patent-eligible under § 101 if: (1) it is tied to a particular machine or apparatus, or (2) it transforms a particular article into a different state or thing." In re Bilski, — F.3d —, 88 U.S.P.Q.2d 1385 (2008).
 Claims 21 and 28 recite a non-transitory computer readable medium and a computing device for performing steps respectively.  These are generic computer components which perform generic computer functions.  Notably, these two elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 1, 21 and 28 as a whole.  It merely generates stub files but without providing practical and useful result. 
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.
2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in 
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  For example, claims 1, 21, and 28 recite “generating a share pool in a partition of the storage service, the share pool including one or more stub files; removing a number of stub files from the share pool in response to a request to generate a number of clones of the shared file, wherein the number of stub files is equal to the number of clones of the shared file; sharing the number of clones of the shared file with a number of users of the storage service; and in response to identifying that the number of stub files in the share pool satisfies a threshold value; generating additional stub files to replenish the share pool.” Claims 6, 26 recite “creating the number of clones of the file from the number of stub files comprises: for each stub file in the number of stub files: moving the stub file from a first location in the partition of the storage service to a second location in the partition of the storage service; changing a file name for the stub file; and copying content related to the file into the stub file to create the clone of the file from the stub file.”
These computer functions are well-understood, routine, and conventional activities.  See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and 
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “computer readable storage medium” and “computing device” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 1-8, 21-32 at issue do not require any non-conventional computer components, or even a "'non-conventional and non-generic arrangement of known, conventional pieces," but merely call for performance of the claimed information analyzing, generating, organizing, and returning “on a set of generic computer components." Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 8, 21-24, 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClanahan et al. (2009/0150460) in view of Stacey (9,152,628), further in view of Bromley et al. (2015/0293699), and further in view of Shimada et al. (2012/0159232).
Regarding Claim 1, McClanahan et al. (2009/0150460) discloses a method for providing access to a shared file through a storage service (“data access by the clients”, paragraph [0013]; “the target of an access”, paragraph [0029]), the method comprising:
generating a share pool in a partition of the storage service, the share pool including one or more stub files (“a plurality of stub files in a target top level directory on a target share”, abstract);
removing a number of stub files (“deleting the stub file”, paragraph [0030)).
As discussed above, McClanahan essentially discloses the claimed invention but does not explicitly disclose “the share pool in response to a request to generate a number of clones of the shared file, wherein the number of stub files is equal to the number of clones of the shared file and sharing the number of clones of the shared file with a number of users of the storage service.”
However, Stacey (9,152,628) from the share pool in response to a request to generate a number of clones of the shared file (“the file server receives a request from a client for creating a specified number (N) of copies of the file”, Col. 6, lines 11-25), wherein the number of stub files is equal to the number of clones of the shared file (“N” copies of the stub version of file”, “stub version of the file are shared”, Col. 6, lines 11-25); and
sharing the number of clones of the shared file with a number of users of the storage service (“data blocks of the stub version of the file are shared”, Col. 6, lines 11-25; “requests from clients for copies of space-reduced files”, “file for use by each client of the file server”, abstract; “responding to client requests for access to files in the data storage 32”, Col. 4, lines 26-47; “a request from a client for creating of one or more space-reduced copies by cloning the stub version”, Col. 12, lines 3-24).

However, Bromley et al. (2015/0293699) discloses a stub file refers to a file that remains in an mfs directory when the number of files relocated from a directory is below a threshold (paragraph [0166].  Noted that below a threshold is interpreted as satisfying the threshold). 
It would have been obvious to one of ordinary skill in the art to have identified the number of stub files satisfying the threshold and remain the files in the directory in order to manage a certain of stub files in the directory for sharing as taught by Bromley.
As discussed above, McClanahan essentially discloses the claimed invention but does not explicitly disclose generating additional stub files to replenish the share pool.
However, Shimada et al. (2012/0159232) teaches the remaining capacity of the storage falls below a predetermined threshold, the file system extracts the files (later converted to stub files) and transfers the files to the storage (paragraph [0182]).
It would have been obvious to one of ordinary skill in the art to have extracted more files and transfer them to the storage as taught by Shimada when the number of the stub files satisfies the threshold as taught by Bromley in order to maintain enough stub files to fill the remaining capacity of the storage as taught by Shimada.
Claims 21 and 28 are rejected similarly as discussed above
Regarding Claim 2, as discussed above, McClanahan does not disclose the method of claim 1, wherein each stub file is a copy of a seed file that does not include any content related to the shared file. However, McClanahan discloses the stub file is temporary (abstract). It would have been obvious to one of ordinary skill in the art that the content is not included because the content is temporary and itis not stored.

Regarding Claim 3, although McClanahan does not literally disclose that the partition of storage service is allocated specifically to an instructor for a class, the user or client in McClanahan system can be any profession or identity including instructor, student, employer, employee, to access the file in the storage device. It would have been obvious to one of the ordinary skill in the art to have provided the access service to instructor to retrieve files from the partition of the storage in McClanahan in order to facilitate file sharing for educational usage.
Claims 23 and 30 are rejected similarly as discussed above
Regarding Claim 4, although McClanahan does not literally disclose that the clone of the shared file is associated with an identifier for a particular student enrolled in the class, the user or client in McClanahan system can be any profession or identity including instructor, student, employer, employee,
 to access the file in the storage device. It would have been obvious to one of the ordinary skill in the art to have identified individual or student who is enrolled in the class to retrieve the clone of the shared file in McClanahan in order to facilitate file sharing for educational usage.
Claims 24 and 31 are rejected similarly as discussed above
Regarding Claim 8, as discussed above, McClanahan essentially discloses the claimed invention but does not explicitly disclose the storage service implements: a document application programming interface (API) for performing file operations on files in the partition of the storage service and a share API for granting access to the files in the partition of the storage service to other users of the storage service
However, Stacey discloses a document application programming interface (API) for performing file operations on files in the partition of the storage service (“API module 43 recognizes additional file access commands”, Col. 4, lines 32-65); and a share API for granting access to the files in the partition of 
It would have been obvious to one of ordinary skill in the art to have provided API in McClanahan in order to render easy access application to users on mobile device as taught by Stacey.
Regarding Claim 6, as discussed above, McClanahan essentially discloses the claimed invention but does not explicitly disclose the method of claim 1, wherein creating the number of clones of the file from the number of stub files comprises: for each stub file in the number of stub files: moving the stub file from a first location in the partition of the storage service to a second location in the partition of the storage service; changing a file name for the stub file; and copying content related to the file into the stub file to create the clone of the file from the stub file.
However, Stacey et al. (9,152,628) discloses creating the number of clones of the file from the number of stub files comprises (“creation of one or more space-reduced copies by cloning the stub version”, abstract); for each stub file in the number of stub files (“stub version’, abstract); moving the stub file from a first location in the partition of the storage service to a second location in the partition of the storage service (“stub versions that share the extent of data block.  The storage becomes available for allocation of receiving new data written into the RDE store.  Col. 7, lines 15-25. Noted that the storage can allocate (or move) the stub versions between locations.  Figure 3 shows the stub files is moving from first (76 or 80) to second location (79 or 74).  Noted that the storage location or block is interpreted as partition of the storage); 
changing a file name for the stub file (“assigning a specified name”, Col. 8, line 19-37); and 
copying content related to the file into the stub file to create the clone of the file from the stub file (“stub inode is cloned a second time to produce the stub inode for the second copy”, Col. 8, line 55 to Col. 9, line 15; “second copy of the stub version is created by cloning”, Col. 9, line 59 to Col. 10, line 15).

Claim 26 is rejected similarly as discussed above.
Claims 7 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClanahan et al. (2009/0150460) in view of Stacey (9,152,628), further in view of Bromley et al. (2015/0293699), further in view of Shimada et al. (2012/0159232), and further in view of Jabbouri et al. (2018/0336367).
Regarding Claim 7, as discussed above, McClanahan essentially discloses the claimed invention but does not explicitly disclose the method of claim 6, wherein the first location is a hidden folder in the partition and the second location is a folder associated with a hand-out for a class.
However, Jabbouri et al. (2018/0336367) discloses hidden folder including files and a content library to allow access to students (paragraph [0077]).
It would have been obvious to one of ordinary skill in the art to have provided a hidden folder as a first location in McClanahan in order to store files in a secure manner and a content library as a second location in order to share the content with other users as taught by Jabbouri.  
Claim 27 is rejected similarly as discussed above.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/WILSON LEE/Primary Examiner, Art Unit 2152